Citation Nr: 1311762	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Veteran represented by:	Susan Saidel, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to July 1970. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's service-connection claims for PTSD and for a left knee disability.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to both issues.  The claim has been transferred to the jurisdiction of the RO in Wilmington, Delaware.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In September 2012, the Veteran testified before the Board at a personal hearing conducted via videoconferencing equipment.  Unfortunately, a written transcript of this hearing could not be generated.  The Board notified the Veteran of this complication in February 2013, and offered him another opportunity to testify before the Board as to the issues on appeal.  In response, the Veteran and his representative indicated that the Veteran wished to be scheduled for another video conference hearing at his local regional office.  See the Veteran's March 11, 2013 signed response.  Accordingly, on remand, the Veteran should be scheduled for a videoconference hearing at the RO in Wilmington, Delaware.  See 38 U.S.C.A.       § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.717 (2012).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a BVA videoconference hearing at its facilities in Wilmington, Delaware.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


